PER CURIAM.
Petitioner moves this court for a writ of mandamus to compel the respondent to convene a three-judge district court under 28 U.S.C. § 2281 for hearing Case No. 14142 HW in the United States District Court for the Southern District of California, which is a suit for injunction brought by the National Labor Relations Board against the petitioner here.
It appears that a final judgment was entered on June 2, 1952, in Case No. 14142 HW and that an appeal from that judgment, with petitioner here as appellant, is now pending in this court, 198 F.2d 20.
Since the issue concerning the use of a three-judge court may be raised in the pending appeal, the petition for writ of mandamus is denied. Roche v. Evaporated Milk Ass’n, 319 U.S. 21, 63 S.Ct. 938, 87 L.Ed. 1185.